 
 
I 
108th CONGRESS
2d Session
H. R. 5045 
IN THE HOUSE OF REPRESENTATIVES 
 
September 9, 2004 
Mr. Culberson introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To restore State sovereignty. 
 
 
1.Short titleThis Act may be cited as the Restoration of State Sovereignty Act of 2004. 
2.States to retain rights and authorities they do not expressly waive 
(a)Retention of rights and authoritiesNo officer, employee, or other authority of the Federal Government shall enforce against an authority of a State, nor shall any authority of a State have any obligation to obey, any requirement imposed as a condition of receiving Federal financial assistance under a grant program established under Federal law, nor shall such program operate within a State, unless the legislature of that State shall have by law expressly approved that program and, in doing so, have waived the State’s rights and authorities to act inconsistently with any requirement that might be imposed by the Federal Government as a condition of receiving that assistance. 
(b)Definition of state authorityAs used in this section, the term authority of a State includes any officer or employee of the State and any local government authority of the State. 
(c)Effective dateThis section applies in each State beginning at the end of the first regular session of the legislature of that State that begins after the date of the enactment of this Act and shall continue to apply in subsequent years until otherwise provided by law. 
 
